Citation Nr: 1717515	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.  The Veteran has additional service in the United States Marine Corps Reserve, including periods of active duty from January 1991 to May 1991, and May 1998 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that service connection is warranted for a low back disability, as the claimed disability is the result of an in service incident.  At the July 2013 hearing, the Veteran testified that in 1998 when his platoon was sent on an operation, he fell off the ladder of a boat while trying to descend, and landed on top of equipment.  The Veteran further testified that following the injury, he was given painkillers, but there was no medical staff on site in Chile.  Once his platoon returned to America, he was immediate removed from active duty before having an opportunity to report the injury and seek medical help.

The Veteran was diagnosed with a L1 compression fracture in 2004 and degenerative disc disease in 2009.  In a May 2014 VA examination, the examiner provided a negative opinion.  The rationale provided was the duration of time between the in service incident and the diagnosis.  Beyond that, the examiner stated that no documentation of the injury prior to 1996 were present in the Veteran's medical record.  In the history portion of the medical examination, the examiner noted that the Veteran's injury occurred in 1998, however when citing missing records the examiner provided 1996 as the date that the search ended.  The Board cannot assume whether the examiner's intention was to stop at 1996, prior to the date of the alleged incident, or if that is a typo.  Finally, the opinion provided by the examiner was that the injury was not "caused by aggravated by or result of," but seems to cut off where the examiner would complete the findings.  For the purpose of reaching a decision, the examination is incomplete.  The Veteran has not received a VA examination of the back disability since May 2014.

A July 2016 medical opinion by J. Lewis., D.C., states that the Veteran's medical conditions are the result of service, but does not state which medical conditions.  In January 2017, a submitted the following medical opinion stated that the Veteran "has a lower back problem as a secondary problem to the knee problem."  The rationale provided was that "When the gate of the human is off or out of balance the weight distribution of the whole body is off balance or out of balance.  This will cause a pelvic dysfunction thus causing lower back imbalance thus causing improper wear of the lumbosacral joints thus causing lower back problems as secondary to the knee problem."  However, for purposes of service connection, that statement is not enough for the Board to make an adequate and appropriate finding as to whether or not the Veteran's low back disability is secondary to any of his service connected disabilities because it does not appear to be based on a back examination performed on the Veteran.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes the examination from May 2014 is insufficient.  

Clinical documentation dated after March 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a low back disability since March 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran dated from March 2017 to the present.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions given.  If the examiner determines that the Veteran's lower back disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any low back disability is related to active service?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disability is proximately due to or caused by any service-connected disability, to include a right knee disability?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include a right knee disability?  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of  your appeal.  38 C.F.R. § 20.1100(b) (2016).




